UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                          •X
VIDYARTIE GANESH,

            Plaintiff,
                                                MEMORANDUM AND ORDER
            V.

                                                 19-CV-139(KAM)(LB)
NEW YORK CITY TRANSIT AUTHORITY,

            Defendant.
                                           X


KIYO A. MATSUMOTO, United States District Judge:

            Plaintiff Vidyartie Ganesh (''Plaintiff") filed this

pro se action to recover for injuries he sustained in a traffic

accident on October 5, 2017, as a passenger on a bus operated by

the New York City Transit Authority^ ("Defendant," or the

"Transit Authority").      Plaintiff alleges that the Transit

Authority is liable for, inter alia, violations of his

constitutional rights, discrimination, and negligence.             The

Court grants Plaintiff's request to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915.

            For the reasons set forth below. Plaintiff's complaint

fails to state a federal claim upon which relief may be granted.

In the absence of a federal question, the Court would generally



1 Plaintiff states, "[u]pon information and belief, [that Transit Authority]
is owned by the City of New York." (Compl. I 22.) However, "Transit
Authority is a public authority and public benefits corporation under the
Public Authorities Laws of the State of New York." Guadagni v. New York City
Transit Auth., No. 08-CV-3163(CPS)(SMG), 2009 WL 205050, at *1 (E.D.N.Y. Jan.
27, 2009), aff'd, 387 F. App'x 124 (2d Cir. 2010) (emphasis added).
decline to exercise supplemental jurisdiction over Plaintiff's

remaining state claims.     But Plaintiff has alleged that

diversity of citizenship may provide an additional basis for

jurisdiction in this action.     The Court therefore will not

dismiss the complaint at this time.       Rather, the Court grants

Plaintiff thirty (30) days to file an amended complaint stating

a viable federal claim and/or alleging facts establishing that

diversity jurisdiction exists in this action.

                              Background


          The following facts are drawn exclusively from the

complaint and are assumed to be true for purposes of this

Memorandum and Order:


          On October 5, 2017, Plaintiff was involved in a

traffic accident as a passenger on a bus operated by the Transit

Authority.   (EOF No. 1, Complaint C'Compl."), SI 2.)       According

to the complaint, the bus ^^slammed into a wall."        (Id. SI 30.)

Following the accident, the bus driver ushered the passengers

onto a different bus.     (Id. SI 41.)   Plaintiff alleges that the

bus driver then ''unlawfully and illegally left the scene [of the

accident]," and that the bus driver '"disappeared and refused to

cooperate [with Plaintiff,] . . . give his name[,] . . . or call

the police and report the accident."       (Id. SI 2.)   Plaintiff also

asserts that the bus driver "refused to provide any [medical]

assistance to [him]" at the scene of the accident (id.), though
he does not specify the nature of the injuries he sustained

immediately from the accident or the assistance he sought {or

believes should have been provided) by the bus driver to address

those injuries.

          Plaintiff claims to have sustained serious injuries as

a result of this accident, which he alleges ultimately led to

two heart surgeries and vision problems.      (Id.)   This accident

allegedly left Plaintiff "[p]oor, [h]ungry, and homeless in the

United States" (id.), because the Transit Authority ''us[ed] all

kinds of dirty tricks and unlawful [practices]" to avoid

compensating Plaintiff for the injuries its negligence caused

(id. SI 3).    As a result of this accident and the financial

hardship it imposed on Plaintiff, he was left impoverished and

homeless and was forced to return to his native Guyana in 2018.

(Id. SI 11.)     Plaintiff does not specify at which point in 2018

he returned to Guyana, nor does he indicate whether he intends

to return to New York.     (See id.)    Plaintiff currently resides

at Lot 12, Pigeon Island, East Coast, Demerara, Guyana.       (Id.)

              On January 3, 2019, plaintiff filed the instant

complaint.      (See generally id.)   Although Plaintiff's complaint

contains cumulative allegations and colorful descriptions of the

facts at issue, the Court is able to discern several alleged

causes of action.      Specifically, Plaintiff alleges that the

Transit Authority should be held liable for (1) negligence (id.
at 7); (2) deprivation of Plaintiff's rights under the Fifth,

Eighth, and Fourteenth Amendments pursuant to 42 U.S.C. § 1983

(id. at 19); (3) ""cruel, inhuman[e], or degrading treatment" in

violation of customary international law under the Alien Tort

Claims Act (""ATCA"), 28 U.S.C. § 1350 (id. at 22); and (4) race

and national origin discrimination under the New York City Human

Rights Law, 8 N.Y.C. Admin. Code §§ 8-107 and 8-502 (""NYCHRL")

(id. at 22).

                          Standard of Review


          Plaintiff is proceeding in forma pauperis, and the

Court must therefore screen his complaint and dismiss his action

if it ""(i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief."     28

U.S.C. § 1915(e)(2)(B).     The Court is mindful that Plaintiff's

pleadings should be liberally construed, based on his pro se

status.   Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191

(2d Cir. 2008) (quoting McEachin v. McGuinnis, 357 F.3d 197, 200

(2d Cir. 2004)).     Nonetheless, his complaint must still ""plead

sufficient facts to state a claim to relief that is plausible on

its face."     Mancuso v. Hynes, 379 F. App'x 60, 61 (2d Cir. 2010)

(internal citations and quotation marks omitted).

           A claim is plausible ""when the plaintiff pleads

factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct

alleged."   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     It is

not enough that a plaintiff ''tender[] 'naked assertion[s]'

devoid of 'further factual enhancement.'"       Id. (quoting Bell

Atl. Corp. V. Twombly, 550 U.S. 544, 557 (2007)).       Moreover, in

considering whether to dismiss a complaint, the court accepts as

true all factual allegations in the complaint, though this tenet

does not apply to legal conclusions.      Id.

                             Discussion


            Plaintiff's complaint alleges several causes of

action, all of which arise from the October 5, 2017, bus

accident.    The majority of Plaintiff's causes of action must be

dismissed for failure to state a claim upon which relief may be

granted.    The remainder may be subject to dismissal due to a

lack of subject matter jurisdiction.

  I.   Failure t,o State a Claim

            The Court begins by addressing Plaintiff's claims

brought pursuant to (1) 42 U.S.C. § 1983, (2) the ATCA, and (3)

the NYCHRL.    Plaintiff's complaint fails to allege facts

plausibly supporting any of the foregoing causes of action and,
consequently, they must be dismissed for failure to state a

claim upon which relief may be granted.
       a. Title 42 U.S.C. § 1983

           Plaintiff's § 1983 claims against Transit Authority

for alleged violations of his constitutional rights must be

dismissed for failure to state a claim upon which relief may be

granted.   (Compl. ^ 7.)   Section 1983 ''creates no substantive

rights; it provides only a procedure for redress for the

deprivation of rights established elsewhere."      Sykes v. James,

13 F.3d 515, 519 (2d Cir. 1993).      "To prevail on a claim under

42 U.S.C. § 1983, a plaintiff must allege (1) 'that some person

has deprived him of a federal right,' and (2) 'that the person

who. has deprived him of that right acted under color of state .

. . law.'"   Velez v. Levy, 401 F.3d 75, 84 (2d Cir. 2005)

(quoting Gomez v. Toledo, 446 U.S. 635, 640 (1980)); see also,

e.g.. Reed v. Medford Fire Dep^t, Inc., 806 F. Supp. 2d 594, 609

(E.D.N.Y. 2011) (citing 42 U.S.C. § 1983).

           Plaintiff has failed to plead a proper Section 1983

claim against the Transit Authority.      "[T]o bring a section 1983

claim against a governmental entity such as the Transit

Authority, a plaintiff must prove that the alleged

constitutional violation resulted from either government custom

or policy, Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690

(1978), or action by a representative of that entity with the

authority to make final decisions."      Runyon v. New York City

Transit Auth., No. 99-cv-8670 (CBM), 2002 WL 31093609, at *4



                                  6
(S.D.N.Y. Sept. 18, 2002) (citing Clue v. Johnson^ 179 F.2d 57,

62 (2d Cir. 1999)); see also George v. New York City Transit

Auth.r No. 13-CV-7986, 2014 WL 3388660, at *3 (S.D.N.Y. July 11,

2014) (applying Monell to the New York City Transit Authority);

Campbell v. New York City Transit Auth,, Transit Adjudication

Bureau, No. 17-cv-4414 (AMD), 2017 WL 3328234, at *2 (E.D.N.Y.

Aug. 2, 2017).

            Plaintiff fails to plead a ''policy or custom" of

Transit Authority that caused a deprivation of his

constitutional rights.    See Monell, 436 U.S. at 692; Gordon v.

City of New York, No. lO-CV-5148, 2012 WL 1068023, at *4

(E.D.N.Y. Mar. 29, 2012) (dismissing Monell claim where the

plaintiff's "allegation [was] unsupported by anything other than

the facts of what occurred in his particular case") (citing

Ricciuti V. N.Y.C. Transit Authority, 941 F.2d 119, 123 (2d Cir.

1991)).     Rather, the gravamen of Plaintiff's complaint is that

Transit Authority's employee(s) acted negligently in causing his

injuries.     Plaintiff's complaint pleads no facts addressed to

any act, omission, or policy of the Transit Authority that

contributed to or caused any violations of his constitutional

rights, nor does he indicate that any supervisory employee

directed any alleged violations of his constitutional rights.

In substance. Plaintiff's action is a tort action seeking to

hold Transit Authority responsible for the allegedly negligent
conduct of a lower-level employee based solely on vicarious

liability.    A Section 1983 action is not sustainable on the

facts alleged by Plaintiff.    See Jones v. Town of E. Haven, 691

F.Sd 12, 81 (2d Cir. 2012) (describing instances where

governmental entity might be liable under Section 1983 for

conduct of a lower-level employee); Davis v. City of New York,

No. 16-CV-4097 (CBA)(LB), 2017 WL 5514198, at *4 (E.D.N.Y. Aug.

24, 2017), report and recommendation adopted. No. 16-cv-4097,

2017 WL 5514181 (E.D.N.Y. Nov. 16, 2017) ("A government entity

is not liable under § 1983 for the conduct of a lower-level

employee based solely on vicarious liability."),

          b. Alien Tort Claims Act


             Second, Plaintiff s ATCA claims must also be

dismissed.    To state an ATCA claim, a plaintiff must show that:

     (1) the complaint pleads a violation of the law of nations;
     (2) the presumption against the extraterritorial
     application of the ATS, announced by the Supreme Court in
     Kiohel II [Kiohel v. Royal Dutch Petroleum Co., 569 U.S.
     108, 124 (2013)], does not bar the claim; (3) customary
     international law recognizes the asserted liability of a
     defendant; and (4) the theory of liability alleged by
     plaintiffs (i.e., aiding and abetting, conspiracy) is
     recognized by customary international law or ^^the law of
     nations."


Nahl V. Jaoude, 354 F. Supp. 3d 489, 497 (S.D.N.Y. 2018)

(quoting Balintulo v. Ford Motor Co., 796 F.3d 160, 165 (2d Cir.

2015)).
           Plaintiff has not identified any applicable provision

of a treaty or the law of nations that has been violated.

Rather, Plaintiff conclusorily alleges that Transit Authority's

conduct ''violated customary international law prohibiting cruel,

inhuman[,] or degrading treatment as . . . reflected,

expressed[,] an[d] defined in multilateral treaties and other

international treat[ies], [and] international and domestic

judicial decisions."    (Compl. SI 72.)   The Court is hard pressed

to imagine how alleged negligence of the nature at issue in this

action would fall within the scope of this act.      In any event.

Plaintiff's conclusory assertion is not sufficient to state a

claim under the ATCA.    See Sosa v. Alvarez-Machain, 542 U.S.

692, 737 (2004); Velez v. Sanchez, 693 F.3d 308, 319 {2d Cir.

2012).

         c. New York City Human Rights Law

           Plaintiff s claims pursuant to the NYCHRL must also be

dismissed for failure to state a claim.      The Second Circuit has

indicated that despite the relative breadth of the NYCHRL,

"[t]he plaintiff still bears the burden of showing that the

[challenged] conduct is caused by a discriminatory motive."

Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102,

110 (2d Cir. 2013).     Plaintiff has alleged no facts suggesting

that there is a nexus between the alleged misconduct and a

discriminatory animus.     The complaint contains only conclusory
allegations of alleged racism, with no facts alleged that would

render his allegations plausible.         Plaintiff does nothing more

than cite to the fact that individuals of other national origins

have received payments in other actions - involving different

circumstances and different parties - which is insufficient to

meet his burden in this regard.

  II.     Lack of Subject Matter Jurisdiction^

            In addition to the foregoing causes of action,

Plaintiff's complaint also alleges that Defendant is liable for

(1) negligence and (2) violating New York General Business Law §

349(a).    Plaintiff alleges that the Court has diversity

jurisdiction over these claims because the parties herein are

diverse and Plaintiff is not a citizen of a State of the United

States as defined in 28 U.S.C. § 1332(c)-(d)."           (Compl. ^ 8.)

This allegation represents an understandable misconception of

the meaning of citizenship for purposes of diversity

jurisdiction and is insufficient to establish that such

jurisdiction exists.

            As an initial matter, ''subject-matter jurisdiction,

because it involves the court's power to hear a case, can never

be forfeited or waived."       United States v. Cotton, 535 U.S. 625,




2 Rather than proceed in this court, Plaintiff may alternatively ascertain
whether his claims are timely in state court and, if so, may determine it is
more prudent to proceed with his claims against the Transit Authority there.



                                     10
630 (2002).    Thus, federal courts '""have an independent

obligation to determine whether subject-matter jurisdiction

exists, even in the absence of a challenge from any party."

Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).            '^^When a

federal court concludes that it lacks subject-matter

jurisdiction, the court must dismiss the complaint in its

entirety."    Id.; see also Fed. R. Civ. P. 12(h)(3).          In light of

the Court's dismissal of Plaintiff's purported federal question

claims,3 the only basis on which the Court could hear Plaintiff's

negligence claim is diversity jurisdiction.           See 28 U.S.C. §

1332.


            Diversity jurisdiction exists where there is complete

diversity of citizenship between the plaintiff and the

defendants.    Exxon Mobil Corp. v. Allapattah Servs., Inc., 545

U.S. 546, 553 (2005).      This means that the plaintiff cannot be a

citizen of the same state as any of the defendants.            St. Paul

Fire and Marine Ins. Co. v. Universal Builders Supply, 409 F.3d

73, 80 (2d Cir. 2005) (''Diversity is not complete if any

plaintiff is a citizen of the same state as any defendant.").

The party asserting diversity jurisdiction bears the burden of


3 Plaintiff argues that the Court has jurisdiction to hear his claims pursuant
to: (1) federal question jurisdiction (28 U.S.C. § 1331); (2) diversity
jurisdiction (28 U.S.C. § 1332); (3) Alien Tort Claims Act jurisdiction (28
U.S.C. § 1350); and (4) supplemental jurisdiction (28 U.S.C. § 1367), All of
Plaintiff's federal claims have been dismissed, leaving diversity of
citizenship as the only remaining basis for jurisdiction.



                                      11
proving that it exists by a preponderance of the evidence.

Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638

(2d Cir. 2005).

            As noted above, Plaintiff states that diversity

jurisdiction exists because ''the parties herein are diverse and

Plaintiff is not a citizen of a State of the United States as

defined in 28 U.S.C. § 1332(c)-(d)."     (Compl. 1 8.)    But an

individual's citizenship, for diversity purposes, is determined

not by legal citizenship or residency.     See Palazzo ex rel.

Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000).        Rather, it is

identified by the party's domicilef which is defined as the

place "where a person has his true fixed home and principal

establishment, and to which, whenever he is absent, he has the

intention of returning."    Id. at 42 (emphasis added).

            Plaintiff indicates that he previously resided in New

York, and that he left as a result of becoming homeless after

the accident giving rise to this action.     It is not clear from

the facts Plaintiff alleges that he does not plan to return to

New York.    Plaintiff provides an address for himself in Queens,

New York, and indicates that he returned to Guyana "in 2018,"

but he does not specify when this occurred, or whether he

intends to return to New York.    (See Compl.    45.)     Because it

is unclear whether Plaintiff intends to return to New York, it

is unclear whether he is domiciled in New York or in Guyana.        If



                                 12
the former, diversity would not be complete, as both Plaintiff

and Transit Authority would then be citizens of New York.    See

Bartlett v. Honeywell Int'l Inc., 737 F. App'x 543, 547 (2d Cir.

2018) (unpublished), cert, denied, 18-256, 2018 WL 4111071 (U.S.

Oct. 9, 2018); Byrd v. Metro. Transit Auth., No. 15 CV 1364,

2015 WL 4546718, at *2 (E.D.N.Y. July 28, 2015) (noting that the

MTA is ''a New York State public benefit corporation that

provides public transportation services to the Greater New York

City area").

                            Conclusion


          The Court finds that Plaintiff has failed to state a

federal claim upon which relief may be granted and, in the

absence of diversity jurisdiction, would decline to exercise

supplemental jurisdiction over Plaintiff's state claims.     Before

dismissing Plaintiff's complaint, however, the Court will

provide Plaintiff with an opportunity to file an amended

complaint which states a viable claim and/or alleges facts

showing that diversity of citizenship is present in this action.

          To the extent that Plaintiff seeks to establish

diversity of citizenship, he is reminded that citizenship is

based on one's domicile rather than one's nationality or place

of residence.   Plaintiff must therefore allege facts bearing on

whether he is domiciled in Guyana, including when Plaintiff

first departed for Guyana, how long Plaintiff intends to remain


                                13
in Guyana, and whether Plaintiff intends to return to New York.

Plaintiff should provide proof of the facts bearing on the

foregoing questions through a sworn statement with supporting

documentation establishing that his domicile is in Guyana,

rather than in New York.


          Plaintiff is advised that any amended complaint he

files will completely replace his first complaint.   The amended

complaint must be entitled,   Amended Complaint," and must bear

the same docket number as this Memorandum and Order.   If

Plaintiff fails to comply with this Memorandum and Order within

thirty (30) days of its issuance, the Court will likely dismiss

this action.


          The Clerk of Court is respectfully directed to serve a

copy of this Memorandum and Order on pro se Plaintiff at both

his address of record in this action, 184-16 Edgewood Avenue,

Springfield Gardens, New York 11413, and the address Plaintiff

lists for himself abroad. Lot 12, Pigeon Island, East Coast,

Demerara, Guyana, South America, and to note service on the

docket.   Plaintiff is required to advise the Clerk of Court of

any change of address.

          The Court certifies pursuant to 28 U.S.C. § 1915

(a)(3) that any appeal from this order would not be taken in

good faith and therefore in forma pauperis status is denied for




                                14
purpose of an appeal.   See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).




SO ORDERED.


Dated:    October 7, 2019
          Brooklyn, New York         A         "Vi
                                     s/Kiyo A. Matsumoto
                                  •-0
                               HON. KIYO A. MATSUMOTO
                               UNITED STATES DISTRICT JUDGE




                                15
